— Order, Supreme Court, Bronx County (Anne E. Targum, J.), entered October 9, 2003, which, to the extent appealed from as *263limited by the brief, denied defendants-appellants’ motion to dismiss the complaint pursuant to CPLR 3012 (b) and granted plaintiffs cross motion for an extension of time in which to serve her complaint, unanimously affirmed, without costs.
Plaintiff sues to recover for damage to her property allegedly caused by the collapse of an adjacent building. Plaintiffs delay in serving her complaint subsequent to defendants’ demand therefor was excusable under the particular circumstances presented and her supporting affidavit adequately demonstrates that she has a meritorious cause of action (cf. Jee Foo Realty Corp. v Lemle, 259 AD2d 401 [1999]). Concur—Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.